Citation Nr: 0430154	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
enteritis associated with Zollinger-Ellison syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision.  

In June 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing was prepared and 
associated with the claims folder.  

The veteran's claim is being REOPENED and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a July 1976 rating decision, the RO denied the 
veteran's original claim of service connection for a stomach 
condition.  

2.  In February 1995, the RO determined that new and material 
evidence had not been received to reopen the veteran's 
previously denied claim of service connection for a stomach 
condition.  

3.  The additional evidence received since the RO's February 
1995 decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence submitted since the RO's February 1995 decision 
is new and material; thus, the claim of service connection 
for chronic enteritis associated with Zollinger-Ellison 
syndrome is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim for chronic enteritis associated with 
Zollinger-Ellison syndrome.  

As will be discussed in greater detail, the Board finds that 
new and material evidence has been submitted, and that the 
claim should be reopened.  The Board also finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the remand portion of 
this document.  


II.  New and material evidence

The veteran is seeking entitlement to service connection for 
chronic enteritis associated with Zollinger-Ellison syndrome.  
He has recently contended that he first experienced symptoms 
of this disorder while on active duty in 1944.  

The record reflects that, in March 1975, the veteran filed an 
informal claim of entitlement to service connection for that 
disability.  In a July 1976 rating decision, the RO denied 
this claim on the basis that the evidence did not show that 
the disability developed in service or within one year of 
separation from service.

The evidence of record at the time of the July 1976 rating 
decision included the veteran's service medical records, 
which show that he underwent an appendectomy in September 
1944 after complaining of nausea, vomiting, and abdominal 
pain.

The record also included VA treatment records dated 
throughout 1974, which showed that he had been treated on 
several occasions during that year for suspected peptic ulcer 
disease with recurrent diarrhea.  In a December 1974 
Discharge Summary, it was noted that Zollinger-Ellison 
syndrome was strongly suspected.

In November 1994, the veteran submitted a statement 
indicating that he wished to reopen his claim.  In a February 
1995 rating decision, the RO determined that new and material 
evidence had not been received to reopen his previously 
denied claim.

In December 2002, the veteran again submitted a statement in 
which he indicated that he wished to reopen his claim.  Since 
that time, the veteran has submitted medical treatise 
evidence discussing the symptomatology associated with 
Zollinger-Ellison syndrome.  

As explained by the veteran's accredited representative 
during his June 2004 hearing, this evidence was submitted to 
show that the symptomatology experienced by the veteran in 
September 1944 was similar to the symptomatology caused by 
Zollinger-Ellison syndrome.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen his claim for service connection 
for chronic enteritis associated with Zollinger-Ellison 
syndrome.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for chronic enteritis associated 
with Zollinger-Ellison syndrome, the appeal to this extent is 
allowed, subject further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

In particular, the Board notes that, although the veteran was 
provided with a notification letter in January 2003 advising 
him of the type of evidence necessary to reopen a previously 
denied claim, he has not yet been provided with a specific 
letter advising him of the type of evidence necessary to 
substantiate the underlying claim for service connection.  

Thus, the Board concludes that a remand is necessary so that 
he can be provided with the appropriate notice pursuant to 38 
U.S.C.A. § 5103(a) (West 2002).  

In addition, the Board finds that a VA examination is 
warranted in order to establish whether the veteran's claimed 
disability had its onset during service or whether it is 
otherwise etiologically related service.  

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA (now codified at 38 
U.S.C.A. §§ 5100- 5103A, 5106-7 (West 
2002)) have been completed.  In 
particular, the RO should advise the 
veteran of the information and/or 
evidence needed to substantiate his claim 
for service connection.  The RO should 
also advise the veteran as to his and 
VA's responsibilities under the VCAA.  
The RO should also advise the veteran to 
identify any additional evidence that he 
believes may be relevant to his claim.

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
chronic enteritis associated with 
Zollinger-Ellison syndrome.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed 
chronic enteritis associated with 
Zollinger-Ellison syndrome.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  All necessary special 
studies or tests should be performed.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether the veteran has chronic enteritis 
associated with Zollinger-Ellison 
syndrome due to disease or injury that 
was incurred in or aggravated by service.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  

4.  Following completion of the requested 
development. the RO should adjudicate the 
issue of entitlement to service 
connection for chronic enteritis 
associated with Zollinger-Ellison 
syndrome.  If the benefit sought on 
appeal remains denied, the RO should 
issue an Supplemental Statement of the 
Case (SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



